Mr. Presiding Justice Baker delivered the opinion of the court. Abstract of the Decision. Carriers, § 476*—when recovery for injuries sustained while aP tempting to hoard a street car not sustained hy the evidence. In an action against a street railway company for injuries alleged to have resulted from the negligence of the defendant in starting a car when plaintiff attempted to hoard it, a judgment for plaintiff held not sustained hy the evidence, it appearing that the plaintiff’s evidence was conflicting and unsatisfactory and a number of witnesses for the defendant testified that the car was in motion when plaintiff attempted to board the same.